Law Offices of
Shapiro, DiCaro & Barak, LLC

One Huntington Quadrangle
Suite 3N05

Melville, New York 11747
{631} 844-9611
FAX (631) 844-9525

May 7, 2019

Honorable Robert D. Drain
United States Bankruptcy Court
300 Quarropas St

White Plains, NY 10601

RE: Kay Kyungui Lee fka Kyung Lee
Chapter 7
Case Number: 19-22226-RDD
SD&B File Number: 19-079369

Dear Judge Drain:

This letter confirms that the Motion for Relief from Stay filed in the above bankruptcy case by
U.S. Bank National Association, as trustee, in trust for registered holders of Chase Funding
Mortgage Loan Asset-Backed Certificates, Series 2004-1 scheduled for June 28, 2019 at 10:00
a.m. along with the hearing on the Objection to the Debtor’s Request for Loss Mitigation have
been adjourned to July 2, 2019 at 10:00 AM.

If you have any questions, please do not hesitate to contact the undersigned.

Very truly yours,

_/s/Shari Barak

 

Shari S. Barak

ATTORNEYS AT LAW

 

Shari S. Barak, Member/Managing Attomey Direct (631) 844-9611 ext. 3025  sbarak@logs.com

ROCHESTER OFFICE = 175 Mile Crossing Boulevard = Rochester, N¥ 14624 PHONE (585) 247-9000 FAX (585) 247-7380
